Citation Nr: 0411671	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  96-26 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic brain 
syndrome with headaches associated with trauma, evaluated as 
50 percent disabling prior to January 13, 1998.  

2.  Entitlement to an increased rating for chronic brain 
syndrome with headaches associated with trauma, currently 
evaluated as 70 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle, currently evaluated as 10 
percent disabling. 

4.  Entitlement to an increased (compensable) rating for a 
scar in the right elbow area.  

5.  Entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disability (TDIU) prior to January 13, 1998.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 and September 1995 rating 
decisions of the Atlanta, Georgia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By the former 
rating decision, increased ratings were denied for the 
veteran's service-connected disabilities.  By the subsequent 
rating, the RO denied entitlement to TDIU.  

In a December 2003 rating decision, the RO granted a 70 
percent rating for chronic brain syndrome from January 13, 
1998.  In addition, the RO granted entitlement to TDIU from 
January 13, 1998.  Thus, the issues on appeal are construed 
to be those set forth on the title page of this decision.  

The veteran was afforded the opportunity to provide testimony 
at a Central Office hearing in March 2004.  However, the 
record indicates that the veteran did not appear to the 
scheduled hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000 Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) that 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing his whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board observes that no notice has been provided 
concerning the allocation of burdens to obtain relevant 
evidence with respect to the claims for increased ratings.  
In addition, no VCAA notice has been provided with respect to 
the issue of TDIU.  The Board is prohibited for performing 
these functions in the first instance inasmuch as such an 
action could be prejudicial to the veteran.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a fourth 
element, consisting of requesting or telling the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he has pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain 
that this type of notice is provided to the veteran.  

Moreover, the Board notes that the veteran's most recent 
official examination was conducted in early 1998.  
Consequently, the veteran should be afforded a current 
evaluation of his service-connected disabilities.  

Furthermore, the Board observes that, during the pendency of 
this appeal, the criteria for rating skin disorders were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The veteran's entitlement to a higher 
rating for residuals of the scar in the area of the elbow 
should be evaluated under the new criteria.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim and should be requested to send VA 
all pertinent evidence or information in 
his possession.  

2.  The veteran should be afforded a VA 
neurological examination in order to 
determine he current nature and severity 
of his chronic brain syndrome.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to reach a 
complete diagnosis and to the extent 
possible distinguish the signs and 
symptoms of service-connected disability 
from those associated with nonservice-
connected factors.  The clinical bases 
for the conclusions reaches should be set 
forth in detail.  

2.  The veteran should be afforded a scar 
examination in order to determine the 
current nature and severity of the 
veteran's service-connected scar in the 
right elbow area.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available for use in studying the case.  
The examiner is requested to comment on 
whether the scar is deep or superficial, 
painful, unstable, productive of 
limitation of motion, or covers an area 
of 144 square inches or greater.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and severity 
of residuals of a fracture of the 
clavicle.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner is asked to comment 
on degree of any limitation of motion, 
deformity or loose movement demonstrated.  
Also, the examiner is asked to describe 
any functional loss due to pain, weakness 
and other factors caused by service-
connected disability.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




